SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

802
CAF 14-00342
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ANGELO M. VISCUSO,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

SUSAN M. VISCUSO, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


BOUVIER PARTNERSHIP, LLP, BUFFALO (EMILIO COLAIACOVO OF COUNSEL), FOR
RESPONDENT-APPELLANT.

FRANCINE E. MODICA, TONAWANDA, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Paul G.
Buchanan, J.), entered December 18, 2013 in a proceeding pursuant to
Family Court Act article 6. The order directed respondent to pay
petitioner’s attorney the sum of $12,500 in counsel fees.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Viscuso v Viscuso ([appeal No. 1]
___ AD3d ___ [June 19, 2015]).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court